[Cite as State v. Dangler, 2017-Ohio-7981.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                     Court of Appeals No. WM-16-010

        Appellee                                  Trial Court No. 15CR000129

v.

Brad J. Dangler                                   DECISION AND JUDGMENT

        Appellant                                 Decided: September 29, 2017

                                              *****

        Katherine J. Zartman, Williams County Prosecuting Attorney,
        and Rachael A. Sostoi, Assistant Prosecuting Attorney, for appellee.

        Karin L. Coble, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Brad J. Dangler, appeals from the December 14, 2015 judgment

of the Williams County Court of Common Pleas convicting him of sexual battery, a

violation of R.C. 2907.03(A)(2), a third-degree felony, following acceptance of his no
contest plea, and sentencing him to 36 months incarceration followed by five years of

postrelease control. For the reasons which follow, we reverse.

         {¶ 2} On appeal, appellant asserts the following assignments of error:

                Assignment of Error One: Appellant’s guilty (sic)1 plea was

         involuntary and unknowing when the trial court failed to substantially

         comply with Crim.R. 11 by informing appellant of the punitive

         consequences of his plea.

                Assignment of Error Two: The trial court erred when it imposed

         attorney fees at sentencing, without finding appellant had the ability to pay.

         {¶ 3} Appellant was indicted in a single-count indictment on August 18, 2015,

alleging a violation of R.C. 2907.02(A)(2), rape. On November 10, 2015, he entered his

no contest plea to an amended indictment based on a negotiated plea. At the plea

hearing, the court informed appellant he would be obligated to register as a Tier III sex

offender for life. At the sentencing hearing, the trial court recited the specific reporting

obligations and stated appellant would receive a file-stamped copy of the written

obligations which appellant executed acknowledging he understood the explanation of his

registration obligations as a Tier III sex offender. This document is not included in the

record.

         {¶ 4} In his first assignment of error, appellant argues his plea was not voluntarily

and knowingly made because the trial court failed to substantially comply with Crim.R.


1
    Appellant entered a no contest plea, not a guilty plea.


2.
11 and inform appellant of the punitive consequences of his plea. More specifically,

appellant contends the record does not reflect that he was asked to sign any notification

or explanation of the duties and consequences of the Tier III sex offender classification.

He asserts that the trial court only informed him that he would be obligated to register

and not that there were community notification requirements, residence restrictions, and

in-person verification requirements every 90 days.

       {¶ 5} A plea must be made knowingly, intelligently, and voluntarily to be valid

under both the United States and Ohio Constitutions. Boykin v. Alabama, 395 U.S. 238,

243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); State v. Veney, 120 Ohio St.3d 176, 2008-

Ohio-5200, 897 N.E.2d 621, ¶ 7, quoting State v. Engle, 74 Ohio St.3d 525, 527, 660

N.E.2d 450 (1996). The primary function of Crim.R. 11(C) is to provide the necessary

record for review by which we can determine whether the plea was knowingly,

intelligently, and voluntarily made. State v. Nero, 56 Ohio St.3d 106, 107, 564 N.E.2d

474 (1990). The Ohio Supreme Court has repeatedly stated that literal compliance with

Crim.R. 11(C), for both constitutional and non-constitutional rights, is the proper means

to ensure that a defendant’s guilty plea or no contest plea is valid. State v. Barker, 129

Ohio St.3d 472, 2011-Ohio-4130, 953 N.E.2d 826, ¶ 14; State v. Clark, 119 Ohio St.3d

239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 30; Nero at 108.

       {¶ 6} Crim.R. 11(C)(2) requires that the sentencing judge must personally address

the defendant at the plea hearing and inform the defendant of all of the penalty

consequences of entering a plea. Crim.R. 11(C)(2)(a); State v. Montgomery, 148 Ohio




3.
St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶ 41. The requirements imposed upon a

defendant classified as a child victim sex offender or sexually-oriented offender pursuant

to R.C. Chapter 2950 (including registration, community notifications, and residential

restrictions) are now considered punitive sanctions. State v. Williams, 129 Ohio St.3d

344, 2011-Ohio-3374, 952 N.E.2d 1108, ¶ 15. Therefore, the trial court must

substantially notify the defendant of the statutorily-mandated registration and verification

requirements (R.C. 2950.04, 2950.05, and 2950.06), community notification

requirements (R.C. 2950.11), and residential restrictions (R.C. 2950.034). State v. Kouts,

6th Dist. Sandusky No. S-16-012, 2017-Ohio-2905, ¶ 9; State v. Miller, 6th Dist. Fulton

No. F-16-005, 2017-Ohio-2818, ¶ 16; State v. Mahler, 6th Dist. Ottawa No. OT-16-009,

2017-Ohio-1222, ¶ 12-13; State v. Ragusa, 6th Dist. Lucas No. L-15-1244, 2016-Ohio-

3373. Prejudice is not required to be shown where the trial court completely failed to

comply with Crim.R. 11. State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881

N.E.2d 1224, ¶ 22.

       {¶ 7} In the case before us, the sentencing judge began by stating the requirements

could be discussed in detail and that appellant would receive a written copy of the

obligations for execution. The court then advised appellant of the lifetime registration

and verification requirements he faced. However, the court failed to notify appellant of

the community notification requirements and the residential restrictions. Even if the

written explanation mentioned at the hearing included this information, the trial court did

not satisfy its obligation to personally inform appellant of these penalties. Having




4.
completely failed to comply with Crim.R. 11(C) and inform appellant of each of the

penalties, the plea was invalid. Appellant’s first assignment of error is well-taken.

       {¶ 8} Because we must vacate the plea and judgment of conviction and

sentencing, the issue of attorney fees raised in appellant’s second assignment of error is

moot, and we decline to address it. App.R. 12(A)(1)(c).

       {¶ 9} Having found that the trial court did commit error prejudicial to appellant

and that substantial justice has not been done, the judgment accepting appellant’s plea,

convicting him, and sentencing him is hereby vacated. This case is remanded to the trial

court for further proceedings consistent with this decision. Appellee is ordered to pay the

costs of this appeal pursuant to App.R. 24.

                                                                         Judgment vacated.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, J.                                      JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




5.